Exhibit 10.1

 

HEIDRICK & STRUGGLES INTERNATIONAL, INC.

 

U.S. EMPLOYEES DEFERRED COMPENSATION PLAN



--------------------------------------------------------------------------------

CERTIFICATE

 

I, K. Steven Blake, Secretary of Heidrick & Struggles International, Inc.,
hereby certify that the attached document is a correct copy of the Heidrick &
Struggles International, Inc. U.S. Employees Deferred Compensation Plan
effective as of September 14, 2005.

 

Dated this 20th day of September, 2005.

 

/s/    K. Steven Blake


--------------------------------------------------------------------------------

K. Steven Blake Secretary as Aforesaid



--------------------------------------------------------------------------------

ARTICLE 1         INTRODUCTION

   1      1.1    Purpose of the Plan    1      1.2    Plan Administrator, Plan
Year    1      1.3    Supplements    1

ARTICLE 2         PLAN PARTICIPATION

   1      2.1    Eligibility    1      2.2    Participation    2      2.3   
Cessation of Active Participation    2

ARTICLE 3         PARTICIPANTS’ ACCOUNTS; DEFERRALS AND CREDITING

   3      3.1    Participants’ Accounts    3      3.2    Deferral Contributions
   3      3.3    Deferral Election    3      3.4    Debiting of Distributions   
4      3.5    Crediting or Debiting Earnings or Losses on Contributions    5  
   3.6    Errors in Accounts    5

ARTICLE 4         INVESTMENT EARNINGS

   5

ARTICLE 5         PAYMENT OF ACCOUNT BALANCES

   5      5.1    Benefit Payments Upon Termination of Service    5      5.2   
Form of Distribution    6      5.3    In-Service Distributions    6      5.4   
Unforeseeable Financial Emergency    7      5.5    Beneficiary Designation    7

ARTICLE 6         CLAIMS

   8      6.1    Claims    8      6.2    Appeal Procedures    8      6.3   
Satisfaction of Claims    9

ARTICLE 7         NO FUNDING OF PLAN BENEFITS

   10

ARTICLE 8         COMMITTEE

   10      8.1    Committee’s Duties    10      8.2    Action by Plan
Administration    11      8.3    Information Required for Plan Administration   
11      8.4    Decision of Committee Final    12      8.5    Interested
Committee Member    12

 

i



--------------------------------------------------------------------------------

     8.6    Indemnification    12      8.7    Payment of Plan Expenses    12

ARTICLE 9         RELATING TO THE COMPANY

   12

ARTICLE 10       AMENDMENT AND TERMINATION

   13      10.1    Amendment    13      10.2    Termination    13      10.3   
Distribution on Termination    13

ARTICLE 11         GENERAL PROVISIONS

   13      11.1    Notices    13      11.2    Nonalienation of Plan Benefits   
13      11.3    Payment with Respect to Incapacitated Persons    14      11.4   
No Employment or Benefit Guaranty    14      11.5    Litigation    14      11.6
   Headings    14      11.7    Evidence    14      11.8    Gender and Number   
14      11.9    Waiver of Notice    14      11.10    Applicable Law    14     
11.11    Severability    15      11.12    Withholding for Taxes    15      11.13
   Successors    15      11.14    Effect on Other Employee Benefit Plans    15  
   11.15    Inability to Locate Participant    15

 

 

ii



--------------------------------------------------------------------------------

HEIDRICK & STRUGGLES INTERNATIONAL, INC.

U.S. EMPLOYEES DEFERRED COMPENSATION PLAN

 

Article 1

Introduction

 

1.1 Purpose of the Plan. The Heidrick & Struggles International, Inc. U.S.
Employee Deferred Compensation Plan (the “Plan”) has been established by
Heidrick & Struggles International, Inc. (“HSII”), effective as of September 14,
2005 (the “Effective Date”), with respect to Eligible Employees (as defined in
Section 2.1). The purpose of the Plan is to provide certain Eligible Employees
with an opportunity to defer the receipt of a portion of such employees’ annual
compensation. The Plan is intended to be a plan that is unfunded and that is
maintained primarily for the purpose of providing deferred compensation to a
select group of management or highly compensated employees.

 

1.2 Plan Administrator, Plan Year. The Plan is administered by a Committee
appointed by the Board of Directors of HSII (the “Committee”). The Plan is
administered on the basis of a plan year which is the calendar year (the “Plan
Year”). Article 8 describes certain specific powers, duties and responsibilities
of the Committee with respect to the administration of the Plan.

 

1.3 Supplements. From time to time supplements may, by amendment, be attached to
and form a part of this Plan. Such supplements may modify or supplement the
provisions of the Plan as they apply to particular groups of Eligible Employees
(as defined in Section 2.1) or groups of Participants (as defined in Section
2.2), shall specify the persons affected by such supplements and shall supersede
the other provisions of the Plan to the extent necessary to eliminate
inconsistencies between the Plan provisions and the provisions of such
supplements.

 

Article 2

Plan Participation

 

2.1 Eligibility. An employee of HSII and such other companies affiliated with
HSII as the Committee determines (collectively, the “Company”) shall become an
Eligible Employee as of the date he is notified by the Committee that he has
been selected by the Committee to become an Eligible Employee. The Committee
shall consider such factors as it, in its sole discretion, considers pertinent
in selecting Eligible Employees. “Eligible Employee” means, for a Plan Year or
portion of a Plan Year, an individual:

 

(i) who is an employee of the Company, exclusive of any employee who provides
services to the Company under a contract or arrangement with either the
individual or with an agency or leasing organization that treats the individual
as either an independent contractor or an employee of such agency or leasing
organization, even if such individual is later determined to have been a common
law employee of the Company rather than an independent contractor or an employee
of such agency or leasing organization;

 

(ii) who is a member of a select group of management or highly compensated
employees; and



--------------------------------------------------------------------------------

(iii) either (1) who, for such Plan Year, has satisfied such minimum
compensation or other classification requirements established from time to time
by the Committee, or (2) who otherwise is designated by the Committee, in its
sole discretion, as eligible to elect to participate in the Plan.

 

2.2 Participation. Each Eligible Employee may irrevocably elect to have Deferral
Contributions made on his behalf for a Plan Year pursuant to Section 3.2 and
thereby become a Plan Participant. “Participant” means any individual who has
been admitted to, and has not been removed from, participation in the Plan
pursuant to this Article 2. A Participant must complete such forms and provide
such data in a timely manner as is required by the Committee. Such forms and
data may include, without limitation, his acceptance of the terms and conditions
of the Plan and his designation of a beneficiary to receive any benefits payable
hereunder.

 

2.3 Cessation of Active Participation.

 

(a) Cessation of Eligible Status. A Participant shall be considered an active
Participant during any period when Deferral Contributions are being made to the
Plan on his behalf. A Participant’s active participation in the Plan shall cease
as of the date his employment with the Company terminates. In addition, the
Committee may remove a Participant from active participation in the Plan if, as
of any day during a Plan Year, he ceases to satisfy the criteria which qualified
him as an Eligible Employee. Upon cessation of, or removal from, active
participation in the Plan, a Participant’s deferrals under the Plan shall cease.

 

(b) Inactive Participant Status. Even if his active participation in the Plan
ends, an employee shall remain an inactive Participant in the Plan until the
earlier of (i) the date the full amount of his Account (as defined in Section
3.1) is distributed from the Plan, or (ii) the date he again recommences active
participation in the Plan as an Eligible Employee by electing to have Deferral
Contributions made to the Plan on his behalf pursuant to Section 3.2. During the
period of time that an employee is an inactive Participant in the Plan, his
Account shall continue to be credited with earnings pursuant to the terms of
Section 3.5.

 

(c) Participation after Reemployment. If an Eligible Employee terminates
employment with the Company (either before or after he becomes a Participant)
and then is reemployed by the Company, he shall become eligible to participate
or to recommence his participation in the Plan as of the date, on or after his
reemployment date, that he is notified by the Committee that he has been
reselected by the Committee as an Eligible Employee and that he may elect to
have Deferral Contributions made to the Plan on his behalf pursuant to Section
3.2.

 

(d) Application of ERISA. It is the intent of the Company that the Plan be
exempt from Parts 2, 3, and 4 of Subtitle B of Title I of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), as an unfunded
plan that is maintained by the Company primarily for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees (the “ERISA exemption”). Notwithstanding anything to the contrary in
this Article 2 or in any other provision of the Plan, the Committee may in its
sole discretion exclude any one or more Eligible Employees from eligibility to
participate or from participation in the Plan, may exclude any Participant from
continued

 

2



--------------------------------------------------------------------------------

participation in the Plan, and may take any further action it considers
necessary or appropriate if the Committee reasonably determines in good faith
that such exclusion or further action is necessary in order for the Plan to
qualify for, or to continue to qualify for, the ERISA exemption.

 

Article 3

Participants’ Accounts; Deferrals and Crediting

 

3.1 Participants’ Accounts. The Committee shall establish and maintain on behalf
of each Participant a separate bookkeeping account (an “Account”) under the
Plan. With respect to any Participant, this Account shall consist of his
Deferral Contributions (as defined in Section 3.2) and earnings attributable
thereto. The Committee, in its discretion, may also establish and maintain such
additional separate bookkeeping accounts for the Participant as it shall deem
desirable. Each Participant shall at all times have a 100 percent vested
interest in his Account. Each Participant’s Account shall be maintained until
the value thereof has been distributed to, or on behalf of, such Participant or
his beneficiary.

 

3.2 Deferral Contributions. Each Participant may irrevocably elect to have
Deferral Contributions made on his behalf for a Plan Year by completing and
submitting to the Committee (or its designee) a Deferral Election (as defined in
Section 3.3) setting forth the terms of his election. A “Deferral Contribution”
means that portion of a Participant’s Base Salary and Variable Compensation that
the Participant elects to defer receipt of, in lieu of receiving such
compensation currently. “Base Salary” means the Participant’s annual base salary
from the Company for the Plan Year paid or payable in a regular salary paycheck
while an active Participant in the Plan. “Variable Compensation” means the
Participant’s variable compensation, if any, from the Company for the Plan Year,
including but not limited to, bonus amounts and long-term and short-term
incentive compensation paid or payable while an active Participant in the Plan.
Deferral Contributions may only be made while the Participant is actively
employed by the Company. For purposes of the Plan, a Participant will be
considered actively employed during a period of paid leave of absence or salary
continuation. A Participant will not be considered actively employed during a
period of unpaid leave of absence. Notwithstanding the foregoing, a
Participant’s Deferral Contributions shall be reduced by the Committee, in its
sole discretion, to the extent necessary to provide the Participant with
sufficient Base Salary and Variable Compensation to satisfy his employment tax
deductions, wage withholding and any other payroll deduction. In addition, the
Committee may, from time to time, establish other limits on the amount of Base
Salary and Variable Compensation that can be deferred under the Plan. Any such
limits on Deferral Contributions shall be communicated to the Participants.

 

3.3 Deferral Election. A Participant must complete and submit a written Deferral
Election to the Committee providing for the reduction of his Base Salary and
Variable Compensation for the appropriate amount of Deferral Contributions. The
following terms and conditions shall apply to Deferral Elections:

 

(a) Initial Deferral Election. The Eligible Employee’s initial Deferral Election
under the Plan with respect to his Base Salary for any Plan Year shall be
effective for the first regular salary paycheck earned after the date the
Deferral Election becomes effective. The Eligible Employee’s initial Deferral
Election under the Plan with respect to his Variable

 

3



--------------------------------------------------------------------------------

Compensation, if any, for any Plan Year shall be effective for the Variable
Compensation earned after the date the Deferral Election becomes effective. To
be effective, the initial Deferral Election under the Plan with respect to Base
Salary must be made within the time period prescribed by the Committee
(generally, before the first day of the Plan Year for which Deferral
Contributions attributable to Base Salary will be made or, if later during such
Plan Year, within 30 days after the date on which the Eligible Employee first
becomes an Eligible Employee pursuant to Section 2.1). To be effective, the
initial Deferral Election under the Plan with respect to Variable Compensation,
if any, must be made within the time period prescribed by the Committee
(generally, before the first day of the Plan Year for which the Variable
Compensation to be deferred will be earned or, if later during such Plan Year,
within 30 days after the date on which the Eligible Employee first becomes an
Eligible Employee pursuant to Section 2.1). Notwithstanding the foregoing, with
respect to Variable Compensation which is considered “performance-based
compensation” under Internal Revenue Code (the “Code”) Section 409A and the
regulations and guidance issued thereunder and which is based on services
performed over a period of at least 12 months, the Participant may make an
initial Deferral Election with respect to all such Variable Compensation for
such performance period provided his initial Deferral Election is made no later
than six months prior to the end of the performance period for such Variable
Compensation. Until such time as an Eligible Employee submits an initial
Deferral Election in a timely manner, he shall be deemed to have elected not to
make Deferral Contributions and to have elected not to become a Participant in
the Plan.

 

(b) Subsequent Deferral Election. A Participant’s subsequent Deferral Election
with respect to his Base Salary for any Plan Year must be made before the first
day of the Plan Year for which the Base Salary to be deferred is payable. A
Participant’s subsequent Deferral Election with respect to his Variable
Compensation, if any, for any Plan Year must be made before the first day of the
Plan Year for which the Variable Compensation to be deferred is earned unless
such Variable Compensation is considered “performance-based compensation” under
Code Section 409A and the regulations and guidance issued thereunder and the
Variable Compensation is based on services performed over a period of at least
12 months, in which case the Participant’s Deferral Election must be made no
later than six months prior to the end of the performance period for such
Variable Compensation.

 

(c) Term. Each Participant’s Deferral Election shall remain in effect for the
Base Salary and Variable Compensation, if any, earned during the applicable Plan
Year until the date the Participant ceases to be an active Participant.

 

(d) Crediting Contributions. For each Plan Year that a Participant has a
Deferral Election in effect, the Committee shall credit the amount of such
Participant’s Deferral Contributions to his Account on the day such amount would
have been paid to him but for his Deferral Election (or such other date or time
as the Committee, in its sole discretion, determines from time-to-time).

 

3.4 Debiting of Distributions. As of each Valuation Date, the Committee shall
debit each Participant’s Account for any amount distributed from such Account
since the immediately preceding Valuation Date.

 

4



--------------------------------------------------------------------------------

3.5 Crediting or Debiting Earnings or Losses on Contributions. As of each
Valuation Date, the Committee shall credit/debit to each Participant’s Account
the amount of earnings/losses applicable thereto for the period since the
immediately preceding Valuation Date. To effect such crediting/debiting of
earnings/losses, the Committee shall, as of each Valuation Date, first subtract
all distributions since the immediately preceding Valuation Date from the
Account, add to the Account the amount of the Deferral Contributions, and then
calculate the earnings/losses on such Account in accordance with Article 4. For
this purpose, the Committee shall adopt uniform rules which conform to generally
accepted accounting principles. For purposes of the Plan, “Valuation Date” shall
mean each business day.

 

3.6 Errors in Accounts. If an error or omission is discovered in the Account of
a Participant, or in the amount of a Participant’s deferrals, the Committee, in
its sole discretion, shall cause appropriate, equitable adjustments to be made
as soon as administratively practicable following the discovery of such error or
omission.

 

Article 4

Investment Earnings

 

A Participant may select one or more of the investment funds made available by
the Committee under the Plan to measure hypothetical investment experience
(i.e., earnings or losses) to be credited to the Account. A Participant may
periodically reallocate the hypothetical investment of his Account among the
available investment funds. Until the Participant’s Account is completely paid
to him, the Participant’s Account shall be adjusted periodically to reflect the
hypothetical investment experience of the investment fund or funds which the
Participant has selected in accordance with Section 3.5. Nothing in this Article
4 shall require the Company to actually invest money in the investment funds
designated by a Participant. The Committee shall establish such rules and
procedures governing the manner, frequency and timing of investment fund
selections by Participants and of the crediting of hypothetical investment
experience to Participants’ Accounts, and such rules and procedures may change
in the Committee’s sole discretion prospectively without the consent of the
Participants. The investment funds to be used for the purposes of this Article 4
shall be chosen by the Committee, in its sole discretion, and shall be
communicated to the Participants.

 

Article 5

Payment of Account Balances

 

5.1 Benefit Payments Upon Termination of Service.

 

(a) General. In accordance with the terms of subsection (b) hereof, if a
Participant’s employment with the Company terminates for any reason, he (or his
beneficiary in the event of his death) shall be entitled to receive a
distribution of the total of (i) the entire amount credited to his Account, as
adjusted for earnings and losses attributable thereto, determined as of the most
recent Valuation Date; plus (ii) the amount of Deferral Contributions, if any,
made since such Valuation Date; and minus (iii) the amount of any distributions
made to the Participant since such Valuation Date. For purposes of this Section
5.1, a Participant shall be considered to have terminated his employment with
the Company on the date he has a “separation from service” (as that term is
defined under Code Section 409A and the guidance

 

5



--------------------------------------------------------------------------------

and regulations issued thereunder) with the Company. A transfer from one entity
affiliated with HSII to another entity affiliated with HSII shall not constitute
a separation from service with the Company.

 

(b) Timing of Distribution. The distribution of the benefit payable to a
Participant under this Section shall be made or commence as soon as reasonably
practicable after the date which is six months after the date on which the
Participant’s employment with the Company terminates unless the Participant has
made an election to change the form of his benefit payment in accordance with
the second sentence of Section 5.2(b) below in which case the benefit payable to
a Participant under this Section shall be made or commence as soon as reasonably
practicable after the date which is five years and six months after the
Participant’s employment with the Company terminates except in the case of an
Unforeseeable Financial Emergency or death. The relevant date referred to in the
preceding sentence shall be referred to as the “Distribution Date.”

 

5.2 Form of Distribution.

 

(a) Lump Sum Payment. Except as provided in subsection (b) hereof, the benefit
payable to a Participant under Section 5.1 shall be distributed in the form of a
lump sum payment.

 

(b) Installments. A Participant may elect, in writing, at the time he makes his
Deferral Election, or at any later time that is at least one year before his
termination of employment date, to have the benefit payable under Section 5.1
paid in the form of installments over a five, ten or fifteen year period;
provided, if the Participant’s Account balance is less than $10,000 on his
employment termination date, his entire Account balance shall be paid in the
form of a lump sum payment as provided in Section 5.2(a) hereof. A Participant’s
election to receive payment of the benefit payable under Section 5.1 in the form
of a lump sum or in the form of installment payments (the “Distribution
Election”) can be changed at any time by the Participant by written notice
delivered to the Committee; provided, that (i) for any Distribution Election to
be effective, it must be made at least one year before the Participant’s
termination of employment date and (ii) in no event may a Participant elect to
accelerate the time or schedule of any payment under the Plan. Any installment
payments shall be made in installments (adjusted for earnings and losses between
payments in accordance with Section 3.5), commencing on the Distribution Date.
If a Participant dies after payment of his Account balance from the Plan has
begun, but before his entire Account balance has been distributed, the remaining
amount of his Account balance shall continue to be distributed to the
Participant’s beneficiary on the same scheduled payment dates and using the
installment method of distribution elected by the Participant. To the extent
permitted under Code Section 409A, if a Participant dies prior to the time
installment payments of his Account balance from the Plan have begun, his
Account balance shall be distributed to his Beneficiary in a single lump sum as
soon as practicable after his death.

 

5.3 In-Service Distributions. Notwithstanding any other provision of this
Article 5 to the contrary, a Participant may elect on his Deferral Election to
receive an in-service distribution of the aggregate Deferral Contributions made
pursuant to such Deferral Election, as adjusted for earnings and losses
attributable thereto, determined as of the Valuation Date immediately

 

6



--------------------------------------------------------------------------------

preceding the date such distribution is made. Such distribution shall be made in
a lump sum payment on the date designated by the Participant on his Deferral
Election provided that such date is after the third anniversary of the date of
such Deferral Election. The amount of such distribution shall reduce the
Participant’s Account balance as provided in Section 3.4. Any portion of the
Participant’s Account which is not distributed under this Section 5.3 shall be
distributed in accordance with Section 5.1 or Section 5.4. If the Participant’s
employment with the Company terminates for any reason prior to the payment of
his in-service distribution hereunder, his in-service distribution election
shall, to the extent permitted under Code Section 409A, be cancelled and of no
effect and the Participant’s Account shall be distributed in accordance with
Section 5.1 or Section 5.4.

 

5.4 Unforeseeable Financial Emergency

 

(a) In General. If the Participant experiences an Unforeseeable Financial
Emergency, the Participant may petition the Committee to suspend any Deferral
Contributions being made by the Participant and receive a payout from the Plan.
The payout shall not exceed the lesser of the Participant’s Account, calculated
on the date of payment, or the amount reasonably needed to satisfy the
Unforeseeable Financial Emergency plus taxes reasonably anticipated as a result
of the payout. However, no payout will be allowed under this Section 5.4 to the
extent that the Unforeseeable Financial Emergency may be relieved through
reimbursement or compensation by insurance or otherwise, or by liquidation of
the Participant’s assets (to the extent such liquidation would not itself cause
a severe financial hardship). If, subject to the sole discretion of the
Committee, the petition for a suspension and payout is approved, suspension
shall take effect upon the date of approval and any payout shall be paid, or
shall commence to be paid, as soon as practicable following the date of
approval. The suspension of Deferral Contributions shall continue for such
period as requested by the Participant and approved by the Committee. After such
period is over, the Participant shall again be eligible to make Deferral
Contributions in accordance with Article 3.

 

(b) Definition. For purposes of this Section 5.4, “Unforeseeable Financial
Emergency” shall mean an unanticipated emergency that is caused by an event
beyond the control of the Participant that would result in severe financial
hardship to the Participant resulting from (i) a sudden and unexpected illness
or accident of the Participant or a dependent (as defined in Code Section
152(a)) of the Participant, (ii) a loss of the Participant’s property due to
casualty, or (iii) such other extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant, all as
determined in the sole discretion of the Committee.

 

5.5 Beneficiary Designation. Participants shall designate, and from time to time
may redesignate, their beneficiaries to receive any benefits that may be payable
under the Plan upon such Participant’s death in such form and manner as the
Committee may determine. In the event that:

 

(i) a Participant dies without designating a beneficiary;

 

7



--------------------------------------------------------------------------------

(ii) the beneficiary designated by a Participant is not alive when a payment is
to be made to such person under the Plan, and no contingent beneficiary has been
designated; or

 

(iii) the beneficiary designated by a Participant cannot be located by the
Committee within one year from the date benefits are to be paid to such person;

 

then, in any of such events, the beneficiary of such Participant with respect to
any benefits that remain payable under the Plan shall be the Participant’s
surviving spouse, if any, and if not, the estate of the Participant.

 

Article 6

Claims

 

6.1 Claims. The Committee will endeavor to administer the Plan fairly and
consistently and to pay all benefits to which participants or beneficiaries are
properly entitled. However, failure to execute any forms required or to furnish
information requested by the Committee within a reasonable period of time may
result in delayed benefit payments.

 

All claims for unpaid benefits should be made in writing to the Committee. The
Committee may request additional information necessary to consider the claim
further. If a claim is wholly or partially denied, the Committee will notify the
claimant of the adverse decision within a reasonable period of time, but not
later than 90 days after receiving the claim, unless the Committee determines
that special circumstances require an extension. In such case, a written
extension notice shall be furnished before the end of the initial 90-day period.
The extension cannot exceed 90 days. The extension notice shall indicate the
special circumstances requiring an extension of time and the date by which the
Committee expects to render the decision.

 

The claim determination time frames begin when a claim is filed, without regard
to whether all the information necessary to make a claim determination
accompanies the filing.

 

Any notice of denial shall include:

 

  (i) The specific reason or reasons for denial with reference to those specific
Plan provisions on which the denial is based;

 

  (ii) A description of any additional material or information necessary to
perfect the claim and an explanation of why that material or information is
necessary; and

 

  (iii) A description of the Plan’s appeal procedures and time frames, including
a statement of the claimant’s right to bring a civil action following an adverse
decision on appeal.

 

6.2 Appeal Procedures. A claimant, or a claimant’s authorized representative,
may appeal a denied claim within 60 days after receiving the Committee’s notice
of denial. A claimant has the right to:

 

  (i) Submit to the Committee, for review, written comments, documents, records
and other information relating to the claim;

 

8



--------------------------------------------------------------------------------

  (ii) Request, free of charge, reasonable access to, and copies of, all
documents, records and other information relevant to the claimant’s claim; and

 

  (iii) A review on appeal that takes into account all comments, documents,
records, and other information submitted by the claimant, without regard to
whether such information was submitted or considered in the initial claim
decision.

 

The Committee will make a full and fair review of the appeal and may require
additional documents as it deems necessary in making such a review. A final
decision on review shall be made within a reasonable period of time, but not
later than 60 days following receipt of the written request for review, unless
the Committee determines that special circumstances require an extension. In
such case, a written extension notice will be sent to the claimant before the
end of the initial 60-day period. The extension notice shall indicate that the
special circumstances and the date by which the Committee expects to render the
appeal decision. The extension cannot exceed a period of 60 days.

 

The appeal time frames begin when an appeal is filed, without regard to whether
all the information necessary to make an appeal decision accompanies the filing.

 

If an extension is necessary because the claimant failed to submit necessary
information, the days from the date the Committee sends the extension notice
until the claimant responds to the request for additional information are not
counted as part of the appeal determination period.

 

The Committee’s notice of denial on appeal shall include:

 

  (i) The specific reason or reasons for denial with reference to those Plan
provisions on which the denial is based;

 

  (ii) A statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of all documents, records, and
other information relevant to the claimant’s claim; and

 

  (iii) A statement describing any voluntary appeal procedures offered by the
Plan and the claimant’s right to obtain the information about such procedures,
and a statement of the claimant’s right to bring an action under ERISA.

 

6.3 Satisfaction of Claims. Any payment to a Participant or beneficiary shall to
the extent thereof be in full satisfaction of all claims hereunder against the
Committee and the Company, either of whom may require such Participant or
beneficiary, as a condition to such payment, to execute a receipt and release
therefore in such form as shall be determined by the Committee or the Company.
If receipt and release is required but the Participant or beneficiary (as
applicable) does not provide such receipt and release in a timely enough manner
to permit a timely distribution in accordance with the general timing of
distribution provisions in the Plan, the payment of any affected distribution
may be delayed until the Committee or the Company receives a proper receipt and
release.

 

9



--------------------------------------------------------------------------------

Article 7

No Funding of Plan Benefits

 

The Company may establish a trust (known as a “grantor trust”) within the
meaning of the Code for the purpose of accumulating funds to satisfy the
obligations incurred by the Company under the Plan. Notwithstanding the
preceding sentence, nothing herein shall require the Company to segregate or set
aside any funds or other property for the purpose of paying any benefits under
the Plan. Nothing contained in this Plan, and no action taken pursuant to its
provisions by the Company or the Committee shall create, nor be construed to
create, a trust of any kind or a fiduciary relationship between the Company and
the Participant, his beneficiary, or any other person. Benefits hereunder shall
be paid from assets which shall continue, for all purposes, to be a part of the
general, unrestricted assets of the Company. The obligation of the Company
hereunder shall be an unfunded and unsecured promise to pay money in the future.
To the extent that the Participant or his beneficiary is entitled to receive
payments from the Company under the provisions hereof, such right shall be no
greater than the right of any unsecured general creditor of the Company; no such
person shall have nor acquire any legal or equitable right, interest or claim in
or to any property or assets of the Company. It is intended that the Plan be
unfunded for tax purposes and for purposes of Title I of ERISA.

 

Article 8

Committee

 

8.1 Committee’s Duties. The Committee is the plan administrator. Except as
otherwise specifically provided and in addition to the powers, rights and duties
specifically given to the Committee elsewhere in the Plan, the Committee shall
have the following discretionary powers, rights and duties to be exercised in
the Committee’s sole discretion:

 

(a) To construe and interpret the Plan, to decide all questions of Plan
eligibility, to determine the amount, manner and time of payment of any benefits
under the Plan, and to remedy ambiguities, inconsistencies or omissions all in
its sole and complete discretion.

 

(b) To adopt such rules of procedure as may be necessary for the efficient
administration of the Plan and as are consistent with the Plan, and to enforce
the Plan in accordance with its terms and such rules.

 

(c) To delegate its authority to such other committees or officers of the
Company as may be necessary or desirable for the efficient administration of the
Plan.

 

(d) To make determinations as to the right of any person to a benefit, to afford
any person dissatisfied with such determination the right to a hearing thereon,
and to direct payments or distributions in accordance with the provisions of the
Plan.

 

(e) To furnish the Company and Participants with such information as may be
required by them for tax or other purposes in connection with the Plan.

 

10



--------------------------------------------------------------------------------

(f) To enroll Participants in the Plan, distribute and receive Plan
administration forms and comply with all applicable governmental reporting and
disclosure requirements.

 

(g) To employ agents, attorneys, accountants, actuaries or other persons (who
also may be employed by the Company), and to allocate or delegate to them such
powers, rights and duties as the Committee considers necessary or advisable to
properly carry out the administration of the Plan, provided that any such
allocation or delegation and the acceptance thereof must be in writing.

 

(h) To report at least annually to the Board of Directors of HSII or to such
person or persons as the Board of Directors of HSII designates as to the
administration of the Plan, any significant problems which have developed in
connection with the administration of the Plan and any recommendations which the
Committee may have as to the amendment of the Plan or the modification of Plan
administration. At least once for each Plan Year, the Committee shall cause a
written statement of a Participant’s Account balance to be distributed to the
Participant.

 

(i) To select investment funds to be used to measure hypothetical investment
experience (i.e., earnings and losses) to be credited to Participants’ Accounts.

 

8.2 Action by Plan Administration. During a period in which two or more
Committee members are acting, any action by the Committee will be subject to the
following provisions:

 

(a) The Committee may act by meeting (including a meeting from different
locations by telephone conference) or by document signed without meeting, and
documents may be signed through the use of a single document or concurrent
documents; provided, action shall be taken only upon the vote or other
affirmative expression of a majority of the Committee members qualified to vote
with respect to such action.

 

(b) A Committee member by writing may delegate part or all of his rights,
powers, duties and discretion to any other Committee member, with such other
Committee member’s consent.

 

(c) No member of the Committee shall be liable or responsible for an act or
omission of other Committee members in which the former has not concurred.

 

(d) The Committee shall choose a secretary who shall keep minutes of the
Committee’s proceedings and all records and documents pertaining to the
administration of the Plan. The secretary may execute any certificate or other
written direction on behalf of the Committee.

 

8.3 Information Required for Plan Administration. The Company shall furnish the
Committee with such data and information as the Committee considers necessary or
desirable to perform its duties with respect to Plan administration. The records
of the Company as to an employee’s or Participant’s period or periods of
employment, termination of employment and the reason therefore, leaves of
absence, reemployment and Base Salary and Variable Compensation will be
conclusive on all persons unless determined to the Committee’s

 

11



--------------------------------------------------------------------------------

satisfaction to be incorrect. Participants and other persons entitled to
benefits under the Plan also shall furnish the Committee with such evidence,
data or information as the Committee considers necessary or desirable for the
Committee to perform its duties with respect to Plan administration. Failure on
the part of any Participant or other person entitled to benefits under the Plan
to comply with such request within a reasonable period of time shall be
sufficient grounds for delay in the payment of benefits until the evidence, data
or information requested is received. The Committee shall be entitled to rely
conclusively upon all tables, valuations, certificates, opinions and reports
furnished by any accountant, controller, counsel or other person employed or
engaged by it or the Company with respect to the Plan.

 

8.4 Decision of Committee Final. Subject to applicable law, any interpretation
of the provisions of the Plan and any decision on any matter within the
discretion of the Committee made by the Committee in good faith shall be binding
on all persons. A misstatement or other mistake of fact shall be corrected when
it becomes known and the Committee shall make such adjustment on account thereof
as the Committee considers equitable and practicable.

 

8.5 Interested Committee Member. If a member of the Committee is also a
Participant in the Plan, he may not decide or determine any matter or question
concerning his benefits unless such decision or determination could be made by
him under the Plan if he were not a Committee member.

 

8.6 Indemnification. No person (including any present or former Committee
member, and any present or former director, officer or employee of the Company)
shall be personally liable for any act done or omitted to be done in good faith
in the administration of the Plan. Each present or former director, officer or
employee of the Company to whom the Committee or the Company has delegated any
portion of its responsibilities under the Plan and each present or former
Committee member shall be indemnified and saved harmless by the Company (to the
extent not indemnified or saved harmless under any liability insurance or other
indemnification arrangement with respect to the Plan) from and against any and
all claims of liability to which they are subjected by reason of any act done or
omitted to be done in good faith in connection with the administration of the
Plan, including all expenses reasonably incurred in their defense if the Company
fails to provide such defense. No member of the Committee shall be liable for
any act or omission of any other member of the Committee, nor for any act or
omission upon his own part, excepting his own willful misconduct or gross
neglect.

 

8.7 Payment of Plan Expenses. The expenses of the Committee in connection with
the administration of the Plan shall be the responsibility of the Company. The
Company shall pay all the administrative expenses of the Plan and all fees and
retainers of the Plan’s accountants, counsel, consultant, administrator or other
specialist so long as the Plan remains in effect.

 

Article 9

Relating to the Company

 

Any action required or permitted of the Company under the Plan shall be by
resolution of the Board of Directors of HSII or by a duly authorized committee
of its Board of Directors, or by a person or persons authorized by resolution of
its Board of Directors or such committee.

 

12



--------------------------------------------------------------------------------

Article 10

Amendment and Termination

 

10.1 Amendment. While the Company expects and intends to continue the Plan, the
Company must necessarily reserve and hereby does reserve the right to amend the
Plan from time to time. Any amendment of the Plan will be by resolution of the
Board of Directors of HSII or any committee of the Board of Directors to whom
such authority has been delegated. Notwithstanding the preceding sentence, the
Committee may amend the Plan in the following respects without the approval of
the Board of Directors of HSII: (i) amendments required by law; (ii) amendments
that relate to the administration of the Plan and that do not materially change
the cost of the Plan; and (iii) amendments that are designed to resolve possible
ambiguities, inconsistencies, or omissions in the Plan and that do not
materially increase the cost of the Plan. No amendment shall reduce the value of
a Participant’s Account balance to less than the amount (as subsequently
adjusted for earnings attributable thereto) he would be entitled to receive if
he had resigned from the employ of the Company on the day of the amendment.

 

10.2 Termination. The Plan will terminate on the first to occur of the
following:

 

(a) The date it is terminated by HSII.

 

(b) The date HSII is judicially declared bankrupt or insolvent.

 

(c) The dissolution, merger, consolidation or reorganization of HSII, or the
sale of all or substantially all of its assets, except that in any such event
arrangements may be made whereby the Plan will be continued by any successor to
HSII or any purchaser of all or substantially all of its assets without a
termination thereof, in which case the successor or purchaser will be
substituted for HSII under the Plan.

 

10.3 Distribution on Termination. Upon termination of the Plan, each affected
Participant’s Account shall, to the extent permitted by Code Section 409A, be
distributed in a lump sum payment as soon as practicable after the date the Plan
is terminated. The amount of any such distribution shall be determined as of the
most recent Valuation Date on or prior to the day on which such distribution is
processed.

 

Article 11

General Provisions

 

11.1 Notices. Any notice or document relating to the Plan required to be given
to or filed with the Committee or the Company shall be considered as given or
filed if delivered or mailed by registered or certified mail, postage prepaid,
to the Committee, in care of HSII.

 

11.2 Nonalienation of Plan Benefits. The rights or interests of any Participant
or any Participant’s beneficiaries to any benefits or future payments under the
Plan shall not be subject to attachment or garnishment or other legal process by
any creditor of any such Participant or beneficiary nor shall any such
Participant or beneficiary have any right to alienate, anticipate, commute,
pledge, encumber or assign any of the benefits or rights which he may expect to
receive under the Plan, except as may be required by the tax withholding
provisions of the Code or any applicable federal, state, local or foreign laws.

 

13



--------------------------------------------------------------------------------

11.3 Payment with Respect to Incapacitated Persons. If any person entitled to
benefits under the Plan is under a legal disability, a minor or, in the
Committee’s opinion, is incapacitated in any way so as to be unable to manage
his financial affairs, the Committee may direct the payment of such benefits to
such person’s legal representative or to a relative or friend of such person for
such person’s benefit, or the Committee may direct the application of such
benefit for the benefit of such person in any manner which the Committee may
select that is consistent with the Plan. Any payments made in accordance with
the foregoing provisions of this Section 11.3 shall be a full and complete
discharge of any liability for such payments.

 

11.4 No Employment or Benefit Guaranty. None of the establishment of the Plan,
any modification or amendment thereof, the creation of any fund or account, or
the payment of any benefits shall be construed as giving to any Participant or
other person any legal or equitable right against the Company or the Committee
except as provided herein. Under no circumstances shall the maintenance of this
Plan constitute a contract of employment or shall the terms of employment of any
Participant be modified or in any way affected hereby. Accordingly,
participation in the Plan will not give any Participant a right to be retained
in the employ of the Company.

 

11.5 Litigation. In any action or proceeding regarding any Plan benefits or the
administration of the Plan, employees or former employees of the Company, their
beneficiaries and any other persons claiming to have an interest in the Plan
shall not be necessary parties and shall not be entitled to any notice of
process. Any final judgment which is not appealed or appealable and which may be
entered in any such action or proceeding shall be binding and conclusive on the
parties hereto and on all persons having or claiming to have any interest in the
Plan. Acceptance of participation in the Plan shall constitute a release of the
Company, the Committee and their agents from any and all liability and
obligation not involving willful misconduct or gross neglect.

 

11.6 Headings. The headings of the various Articles and Sections in the Plan are
solely for convenience and shall not be relied upon in construing any provisions
hereof. Any reference to a Section shall refer to a Section of the Plan unless
specified otherwise.

 

11.7 Evidence. Evidence required of anyone under the Plan shall be signed, made
or presented by the proper party or parties and may be by certificate,
affidavit, document or other information which the person acting thereon
considers pertinent and reliable.

 

11.8 Gender and Number. Words denoting the masculine gender shall include the
feminine and neuter genders, the singular shall include the plural and the
plural shall include the singular wherever required by the context.

 

11.9 Waiver of Notice. Any notice required under the Plan may be waived by the
person entitled to notice.

 

11.10 Applicable Law. The Plan shall be construed in accordance with the laws of
the State of Illinois, without regard to its conflicts of laws doctrine, except
to the extent preempted by Federal law.

 

14



--------------------------------------------------------------------------------

11.11 Severability. Whenever possible, each provision of the Plan shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of the Plan is held to be invalid, illegal or unenforceable
in any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
or any other jurisdiction, and the Plan shall be reformed, construed and
enforced in such jurisdiction so as to best give effect to the intent of the
Company under the Plan.

 

11.12 Withholding for Taxes. Notwithstanding any other provisions of the Plan,
the Company may withhold from any payment to be made under the Plan such amount
or amounts as may be required for purposes of complying with the tax withholding
provisions of the Code or any applicable federal, state, local or foreign laws.

 

11.13 Successors. The Plan is binding on all persons entitled to benefits
hereunder and their respective heirs and legal representatives, on the Committee
and its successor and on the Company and its successor, whether by way of
merger, consolidation, purchase or otherwise.

 

11.14 Effect on Other Employee Benefit Plans. Any benefit paid or payable under
this Plan shall not be included in a Participant’s or employee’s compensation
for purposes of computing benefits under any employee benefit plan maintained or
contributed to by the Company except as may otherwise be required under the
terms of such employee benefit plan or applicable law.

 

11.15 Inability to Locate Participant. In the event that the Committee is unable
to locate a Participant or Beneficiary within two years following the
Participant’s termination of employment with the Company, or if later, within
two years following the date benefits are to commence, all amounts credited to
the Participant’s Account shall be forfeited. If, within a five-year period
following the date of such forfeiture, the Participant or Beneficiary later
claims such benefits, they shall be reinstated without interest. If the
Committee does not receive a claim to such benefits within the five year period
following the date of forfeiture, benefits forfeited pursuant to this Section
11.15 will not be reinstated.

 

15